Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,195,002 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have similar limitations and match up (albeit slightly broader) to each of the claims of the parent application. 

Allowable Subject Matter

 	Claims 1-20 would be allowed once the double patenting rejection is overcome.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “An intelligent lighting module, comprising: 5an image sensor comprising: an active pixel array comprising a plurality of pixels; and image sensor control circuitry configured to: operate in a first mode of operation wherein the image sensor control circuitry is configured to perform read 10operations only on a subset of the plurality of pixels such that the plurality of pixels that are not in the subset of the plurality of pixels remain inactive; and operate in a second mode of operation wherein the image sensor control circuitry is configured to perform a read 15operation on all of the plurality of pixels; and control circuitry configured to: when the image senor control circuitry operates in the first mode of operation, obtain pixel data for the subset of the plurality of pixels from the image sensor; 20analyze the pixel data to classify an object detected by the image sensor as an occupant or a non-occupant; and in response to classifying the object as an occupant, cause the image sensor control circuitry to operate in the second mode of operation.”
 	Examiner has found prior art in the same field of endeavor in Japanese Patent Application Publication No. 2015-186155 to Yamaguchi (hereinafter "Yamaguchi") in view of U.S. Patent Application Publication No. 2017/0135179 Al to Balazs et al. (hereinafter "Balazs").
 	Yamaguchi teaches "when a moving object is detected in the second block 62 (when the determination of step S 14 is affirmative), imaging of the first block 61 is started" (Yamaguchi, para. 0081) and "[w]hen the moving object is detected, in step S16', the block, frame rate, and pixels to be used are reset" (Yamaguchi, para. 0093). However, Yamaguchi does not teach or suggest driver circuitry configured to "analyze the pixel data to classify an object detected by the image sensor as an occupant or a non-occupant" and "in response to classifying the object as an occupant, cause the image sensor control circuitry to operate in the second mode" as in claim 1. 
 	Balazs does not make up for the deficiencies of Yamaguchi. Balazs teaches an imaging sensor which "can only detect large displacements (or gross movements) on the periphery of the detection area (far away from the center point) but can detect small movements, such as user hand movements, in the proximity of the lens axis" (Balazs, para. 0013), but does not teach or suggest driver circuitry configured to "analyze the pixel data to classify an object detected by the image sensor as an occupant or a non-occupant" as in claim 1. 
Furthermore, claims 1-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648